DETAILED ACTION
In response to remarks filed on 19 October 2021
Status of Claims
Claims 1-18 are pending;
Claims 1, 7 and 13 are currently amended;
Claims 2-6, 8-12 and 14-18 were previously presented;
Claims 1-18 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 19 October 2021 have been fully considered and they are moot since a new reference has been introduced to address the new limitations provided by applicant. To allow the case, an amendment similar to the last amendment submitted in case 16/330971 in addition to resolve the double patenting issue would suffice.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/330971. Although the claims at issue are not identical, they are not patentably distinct from each other because they deal with a controller that adjust a design surface depending on a slip condition. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 9, 10, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al (U.S. Patent Application Publication No. 2016/0343095) in view of Kelly (U.S. Patent Application Publication No. 2008/0127530).
As to Claim 1
A controller (35), programmed to: 
Receive actual topography information indicating an actual topography of a work target (Figures 4 and 14; Paragraph 0049), 
Determine a design surface positioned below the actual topography (Figures 3, 4 and 14; Paragraphs 0052, 0056, 0103 and 0104), 
Generate a command signal to move the work implement along the design surface (Figures 3 and 4; Paragraphs 0045, 0056, 0103, 0104).
However, Wei is silent about determining if slip of the work vehicle has occurred, the determination of slip being based on a traveling state of the traveling device or a load on the work implement, and upon determining that slip has occurred, change the design surface to a position equal to or higher than a blade tip position of the work implement when the slip occurred.  Kelly discloses determining if slip of the work vehicle has occurred (Figures 1 and 2; Paragraphs 0011, 0013, 0017, 0020), the determination of slip being based on a traveling state of the traveling device or a load on the work implement, and upon determining that slip has occurred, change the design surface to a position equal to or higher than a blade tip position of the work implement when the slip occurred (Figures 1 and 2, Paragraphs 0011, 0013, 0017-0021). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to determine if slip of the work vehicle has occurred, the determination of slip being based on a traveling state of the traveling device or a load on the work implement, and upon determining that slip has occurred, change the design surface to a position equal to or higher than a blade tip position of the work implement when the slip occurred. The motivation would have been to work through topography below grade.
As to Claim 3, Wei as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Wei as modified also teaches wherein the controller is further programmed to set the design surface to a blade tip position of the work implement at the point in time that the work vehicle emerged from the slip upon determining that the work vehicle has emerged from the slip (Kelly: Figures 1 and 2, Paragraphs 0011-0015, 0017-0021).  
Claim 4, Wei as modified teaches the invention of Claim 3 (Refer to Claim 3 discussion). Wei as modified also teaches whereinPage 4 of 10Serial No.: New - PCT/ JP2017/038420 Nat'l Phase Filed: Herewiththe controller is further programmed to set the design surface not to go above the actual topography (Kelly: Figures 1 and 2, Paragraphs 0011-0015, 0017-0021).
As to Claim 7, Wei discloses a control method for a work vehicle including a work implement and a traveling device, the control method comprising receiving actual topography information indicating an actual topography of a work target (Figures 4 and 14; Paragraph 0049); determining a design surface positioned below the actual topography (Figures 3, 4 and 14; Paragraphs 0052, 0056, 0103 and 0104); generating a command signal to move the work implement along the design surface (Figures 3 and 4; Paragraphs 0045, 0056, 0103, 0104).
However, Wei is silent about determining if slip of the work vehicle has occurred; the determination of slip being based on a traveling state of the traveling device or a load on the work implement and upon determining that slip has occurred, changing the design surface to a position equal to or higher than a blade tip position of the work implement when the slip occurred.  Kelly discloses determining if slip of the work vehicle has occurred (Figures 1 and 2; Paragraphs 0011, 0013, 0017, 0020); the determination of slip being based on a traveling state of the traveling device or a load on the work implement and upon determining that slip has occurred, changing the design surface to a position equal to or higher than a blade tip position of the work implement when the slip occurred (Figures 1 and 2, Paragraphs 0011, 0013, 0017-0021). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to determine if slip of the work vehicle has occurred; the determination of slip being based on a traveling state of the traveling device or a load on the work implement and upon determining that slip has occurred, changing the design surface to a position equal to or higher than a blade tip position of the work implement when the slip occurred. The motivation would have been to work through topography below grade.
 As to Claim 9, Wei as modified teaches the invention of Claim 7 (Refer to Claim 7 discussion). Wei as modified also teaches further comprising: setting the design surface to a blade tip position of the work implement at the point in time that the work vehicle emerged from the slip upon determining that the work vehicle has emerged from the slip (Kelly: Figures 1 and 2, Paragraphs 0011-0015, 0017-0021). 
Claim 10, Wei as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Wei as modified also teaches further comprising setting the design surface so as not to go above the actual topography when the design surface is set to the blade tip position of the work implement at the point in time that the work vehicle emerged from the slip (Kelly: Figures 1 and 2, Paragraphs 0011-0015, 0017-0021).  
As to Claim 13, Wei discloses a work vehicle comprising: 
A work implement (Figure 2);
A traveling device (Figure 2); and 
A controller (35) configured to move the work implement along a design surface positioned below an actual topography of a work target (Figures 3 and 4; Paragraphs 0045, 0056, 0103, 0104).
However, Wei is silent about upon determining that slip has occurred, the design surface being changed to a position equal to or higher than a blade tip position of the work implement when the slip occurred; the determination of slip being based on a traveling state of the traveling device or a load on the work implement. Kelly discloses upon determining that slip has occurred (Figures 1 and 2; Paragraphs 0011, 0013, 0017, 0020), the design surface being changed to a position equal to or higher than a blade tip position of the work implement when the slip occurred; the determination of slip being based on a traveling state of the traveling device or a load on the work implement (Figures 1 and 2, Paragraphs 0011, 0013, 0017-0021). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to change the design surface to a position equal to or higher than a blade tip position of the work implement when the slip occurred upon determining that slip has occurred; the determination of slip being based on a traveling state of the traveling device or a load on the work implement. The motivation would have been to work through topography below grade.
 As to Claim 15, Wei as modified teaches the invention of Claim 13 (Refer to Claim 13 discussion). Wei as modified also teaches wherein the design surface is set to a blade tip position of the work implement at the point in time that the work vehicle emerged from the slip upon determining that the work vehicle has emerged from the slip (Kelly: Figures 1 and 2, Paragraphs 0011-0015, 0017-0021).
Claim 16, Wei as modified teaches the invention of Claim 15 (Refer to Claim 15 discussion). Wei as modified also teaches wherein the design surface is set to not go above the actual topography (Kelly: Figures 1 and 2, Paragraphs 0011-0015, 0017-0021).  
Claims 2, 5, 6, 8, 11, 12, 14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al (U.S. Patent Application Publication No. 2016/0343095) in view of Kelly (U.S. Patent Application Publication No. 2008/0127530); and further in view of Hayashi et al (Japan Patent Publication No. 2014/084683).
As to Claim 2, Wei as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Wei is silent about wherein the controller is further programmed to further raise the design surface at a predetermined speed upon determining that the slip is continuing even when the design surface is changed.  Hayashi discloses wherein the controller is further programmed to further raise the design surface at a predetermined speed upon determining that the slip is continuing even when the design surface is changed (Paragraph 0048). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to further program the controller to further raise the design surface at a predetermined speed upon determining that the slip is continuing even when the design surface is changed. The motivation would have been to work through topography below grade.
As to Claim 5, Wei as modified teaches the invention of Claim 3 (Refer to Claim 3 discussion). However, Wei is silent about wherein the controller is further programmed to store as an offset amount, a difference between a height of an initial target surface that is the design surface before the occurrence of the slip and a height of the blade tip position of the work implement at the point in time that the work vehicle emerged from the slip, and set a compensated target surface in which the initial target surface is moved upward by the offset amount, as the design surface after the work vehicle has emerged from the slip.  Hayashi discloses wherein the controller is further programmed to store as an offset amount, a difference between a height of an initial target surface that is the design surface before the occurrence of the slip and a height of the blade tip position of the work implement at the point in time that the work vehicle emerged from the slip (Paragraph 0035), and set a compensated target surface in which the initial target surface is moved upward by the offset amount, as the design surface after the work vehicle has emerged from the slip (Paragraphs 0066-0074). At the time of the effective filing date of the invention it 
As to Claim 6, Wei as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). Wei as modified also teaches wherein the controller is further programmed to generate the compensated target surface to not go above the actual topography (Hayashi: Paragraphs 0066-0069).  
 As to Claim 8, Wei as modified teaches the invention of Claim 7 (Refer to Claim 7 discussion). However, Wei is silent about wherein the controller is further programmed to further raise the design surface at a predetermined speed upon determining that the slip is continuing even when the design surface is changed.  Hayashi discloses wherein the controller is further programmed to further raise the design surface at a predetermined speed upon determining that the slip is continuing even when the design surface is changed (Paragraph 0048). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to further program the controller to further raise the design surface at a predetermined speed upon determining that the slip is continuing even when the design surface is changed. The motivation would have been to work through topography below grade.
As to Claim 11, Wei as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). However, Wei is silent about further comprising storing as an offset amount, a difference between a height of an initial target surface that is the design surface before the slip occurs and a height of the blade tip position of the work implement at the point in time that the work vehicle emerged from the slip and setting a compensated target surface in which the initial target surface is moved upward by the offset amount, as the design surface after the work vehicle has emerged from the slip.  Hayashi discloses storing as an offset amount, a difference between a height of an initial target surface that is the design surface before the slip occurs and a height of the blade tip position of the work implement at the point in time that the work vehicle emerged from the slip (Paragraph 0035) and setting a compensated target surface in which the initial target surface is moved upward by the offset amount, as the design surface 
As to Claim 12, Wei as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). However, Wei is silent about whereinPage 6 of 10Serial No.: New - PCT/ JP2017/038420 Nat'l Phase Filed: Herewiththe compensated target surface is generated to not go above the actual topography. Hayashi discloses whereinPage 6 of 10Serial No.: New - PCT/ JP2017/038420 Nat'l Phase Filed: Herewiththe compensated target surface is generated to not go above the actual topography (Paragraphs 0066-0074). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to generate the compensated target surface to not go above the actual topography. The motivation would have been to work through topography below grade.
 As to Claim 14, Wei as modified teaches the invention of Claim 13 (Refer to Claim 13 discussion). Wei is silent about wherein the controller is further programmed to further raise the design surface at a predetermined speed upon determining that the slip is continuing even when the design surface is changed.  Hayashi discloses wherein the controller is further programmed to further raise the design surface at a predetermined speed upon determining that the slip is continuing even when the design surface is changed (Paragraph 0048). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to further program the controller to further raise the design surface at a predetermined speed upon determining that the slip is continuing even when the design surface is changed. The motivation would have been to work through topography below grade.
As to Claim 17, Wei as modified teaches the invention of Claim 15 (Refer to Claim 15 discussion). Wei is silent about further comprising storing as an offset amount, the difference being between a height of an initial target surface that is the design surface before the slip occurs and a height of the blade tip position of the work implement at the point in time that the work vehicle emerged from the slip, and Page 7 of 10Serial No.: New - PCT/ JP2017/038420 Nat'l Phase Filed: Herewiththe controller sets a compensated target surface in which the initial target surface is moved 
 As to Claim 18, Wei as modified teaches the invention of Claim 17 (Refer to Claim 17 discussion). Wei as modified also teaches wherein the compensated target surface is generated to not go above the actual topography (Hayashi: Paragraphs 0066-0069).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678